Citation Nr: 1017270	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  04-41 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a bilateral shoulder disorder, and 
if so whether service connection for this disorder is 
warranted.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1981 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.

This appeal was most recently before the Board in September 
2009, when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review. 


FINDINGS OF FACT

1.  In an April 2000 decision, the RO in Jackson, Mississippi 
denied the Veteran's application to reopen a claim of 
entitlement to service connection for a bilateral shoulder 
disorder.  Following receipt of notification of that 
determination, the Veteran did not initiate a timely appeal 
of the denial, and the decision became final.

2.  The evidence received since the RO's April 2000 
determination includes evidence of a current chronic 
bilateral shoulder disorder. 

3.  The probative value of a VA examiner's opinion rejecting 
a link between the Veteran's currently-shown bilateral 
shoulder tendinitis and her active duty is outweighed by 
objective medical evidence reflecting in-service diagnosis 
and treatment of a right and left shoulder disorder and post-
service diagnosis and treatment of a right and left shoulder 
disorder.






CONCLUSIONS OF LAW

1.  The RO's April 2000 decision that denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for a bilateral shoulder disorder is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009) and 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2009).

2.  The evidence received since the RO's April 2000 
determination is new and material, and the claim of service 
connection for a bilateral shoulder disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

3.  The criteria for service connection for a bilateral 
shoulder disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A.  New and Material Evidence

Evidence of record at the time of the April 2000 RO decision 
reflects in-service complaints of right and left shoulder 
pain, with findings of tendinitis of the left shoulder in 
June 1988 and right shoulder impingement in November 1994.  
Evidence of record at that time also shows post-service 
complaints of bilateral shoulder pain, with no diagnosis of 
any underlying bilateral shoulder pathology.  In this regard 
the Board notes that pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As the 
evidence did not reflect a current chronic bilateral shoulder 
disorder, the RO denied the Veteran's application to reopen a 
claim of entitlement to service connection for a bilateral 
shoulder disorder.  The Veteran did not appeal this decision 
to the Board.  Thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

In June 2004, the Veteran again requested that her claim of 
service connection for a bilateral shoulder disorder be 
reopened.  

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a).  
New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the April 2000 RO decision, there was no 
evidence of a current chronic bilateral shoulder disorder.  
Additional evidence received since that earlier decision now 
includes such evidence.  Specifically, a September 2005 VA 
treatment report reflects a finding of a right rotator cuff 
tear with impingement, and a subsequent VA examination, 
conducted the same month, reflects a diagnosis of tendinitis 
of the biceps tendons bilaterally.

This medical evidence is clearly probative because, for the 
first time, competent evidence of a current chronic bilateral 
shoulder disorder has been presented.  Thus, the Board finds 
that the additional evidence received since the last prior 
final denial of service connection for a bilateral shoulder 
disorder raises a reasonable possibility of substantiating 
the claim of service connection.  This additional evidence 
is, therefore, new and material, as contemplated by the 
pertinent law and regulations, and serves as a basis to 
reopen the Veteran's claim of service connection for a 
bilateral shoulder disorder.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).
B.  De Novo Decision On The Merits

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim of service 
connection for a bilateral shoulder disorder has been 
received, we must now address the de novo issue of 
entitlement to service connection for this condition.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to 
the present time or by showing that a disability which pre-
existed service was aggravated during service.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

The service treatment records reflect multiple complaints of 
right and left shoulder pain, apparently stemming from 
the1982 delivery of the Veteran's son.  As mentioned, these 
records also reflect a June 1988 finding of left shoulder 
tendinitis, and a November 1994 finding of right shoulder 
impingement.  Although the April 1998 separation examination 
includes a notation of a "trick" right shoulder, no other 
abnormality of the shoulders is indicated.

In connection with the Veteran's original service connection 
claim, she underwent a pertinent VA examination in October 
1998, at which time X-rays of the shoulders revealed normal 
findings.  

Subsequent records reflect continued complaints of bilateral 
shoulder pain and a September 2005 diagnosis of a right 
rotator cuff tear with bony impingement of the shoulder, for 
which she underwent surgical repair that year.  

The Veteran underwent another VA examination in September 
2005.  Upon physical and X-ray examination, the examiner 
provided a diagnosis of tendinitis of the lateral and 
anterior biceps tendons bilaterally.  Further, the examiner 
opined that the currently-shown bilateral shoulder disorder 
was not related to the Veteran's active military service 
since he could find "no specific reference" to these 
diagnoses in the service records.  However, this supporting 
rationale is grossly undermined by service treatment records, 
which, as mentioned, clearly reflect a June 1988 finding of 
left shoulder tendinitis.  Further, the examiner did not 
address the broader issue of whether the Veteran's currently-
shown bilateral shoulder tendinitis was related to the 
various shoulder complaints documented during service 
(regardless of whether they supported a clinical diagnosis of 
tendinitis at that time).  As such, the Board finds that the 
September 2005 VA examiner's opinion is of little probative 
value.  

Given the in-service findings of left shoulder tendinitis and 
right shoulder impingement, together with post-service 
findings of right shoulder impingement and bilateral shoulder 
tendinitis, as well as the Veteran's credible statements that 
she continued to complain of shoulder pain since service, the 
Board resolves all reasonable doubt in favor of the Veteran.  
As a result, the Board finds that service connection for a 
bilateral shoulder disability is warranted.  

ORDER

Service connection for a bilateral shoulder disability is 
granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


